PRECEDENTIAL
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                              _______________

                                   No. 10-3611
                                 _______________

                   AMICA MUTUAL INSURANCE COMPANY
                                         v.

     EDWARD FOGEL, Individually and as Guardians Ad Litem of Marcy Fogel
       and Carrie Fogel, and as Administrators of the Estate of Melissa Fogel;
     MAUREEN FOGEL, Individually and as Guardians Ad Litem of Marcy Fogel
       and Carrie Fogel, and as Administrators of the Estate of Melissa Fogel,
                                                     Appellants
                                 _______________

                   On Appeal from the United States District Court
                      For the Middle District of Pennsylvania
                       (D.C. Civil Action No. 1-09-cv-00674)
                    District Judge: Honorable John E. Jones, III
                                 _______________
                               Argued March 8, 2011
                                _______________

            Before: SCIRICA, AMBRO, and VANASKIE, Circuit Judges

                         (Opinion filed September 8, 2011)

              ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the published Opinion in the above case filed
September 8, 2011, be amended as follows:

            On page 6, last paragraph, line 6 change “8317” to “8371”.

                                       By the Court,
                                       /s/ Thomas L. Ambro, Circuit Judge
Dated:      December 9, 2011